     Case 8:19-cr-00061-JVS Document 759 Filed 08/22/21 Page 1 of 4 Page ID #:16572




 1   Michael John Avenatti (Pro Se)
 2   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 3   Newport Beach, California 92660
     Tel (949) 481-4900
 4   Fax (949) 497-6753
 5   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
11                Plaintiff,                       DEFENDANT’S NOTICE OF FILING
12                       v.                        OF EMAIL SENT TO THE COURT IN
                                                   ADVANCE OF THE TELEPHONIC
13    MICHAEL JOHN AVENATTI,                       STATUS CONFERENCE HELD
14                Defendant.                       EARLIER THIS AFTERNOON RE
                                                   SERVER FILES
15
16
17
18
19         Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
20   advisory counsel of record, H. Dean Steward, hereby files this Notice of Filing of Email
21   Sent to the Court in Advance of the Telephonic Status Conference Held Earlier this
22   Afternoon Re Server Files. The e-mail is attached hereto as Exhibit A.
23
      Dated: August 22, 2021                  Respectfully submitted,
24
                                              /s/ Michael J. Avenatti
25
                                              Defendant
26                                            MICHAEL JOHN AVENATTI
27
28
     Case 8:19-cr-00061-JVS Document 759 Filed 08/22/21 Page 2 of 4 Page ID #:16573




 1

 2
 3

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                        EXHIBIT A
28
Case 8:19-cr-00061-JVS Document 759 Filed 08/22/21 Page 3 of 4 Page ID #:16574
     Case 8:19-cr-00061-JVS Document 759 Filed 08/22/21 Page 4 of 4 Page ID #:16575




 1
                                  CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5   I am not a party to the above-entitled action. I have caused, on August 22, 2021, service

 6   of the:
 7
       DEFENDANT’S NOTICE OF FILING OF EMAIL SENT TO THE COURT IN
 8   ADVANCE OF THE TELEPHONIC STATUS CONFERENCE HELD EARLIER THIS
 9                     AFTERNOON RE SERVER FILES

10
     on the following party, using the Court’s ECF system:
11
12   AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13
     I declare under penalty of perjury that the foregoing is true and correct.
14
     Executed on August 22, 2021
15
16
                                             /s/ H. Dean Steward
17
                                             H. Dean Steward
18
19
20
21
22
23
24
25
26
27
                                                   2
28
